Citation Nr: 1812584	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral Achilles tendon nodules, to include as secondary to service-connected testicular cancer.


REMAND

The Veteran served on active duty from July 1988 to July 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The unique procedural history of this matter was detailed in the April 2017 Board remand and will not be repeated here.  Pursuant to the April 2017 Board remand, the issue of service connection for bilateral Achilles tendon nodules, to include on a secondary basis was readjudicated based on all the evidence of record and denied in a January 2018 supplemental statement of the case (SSOC).  

A March 2001 examination, conducted during the Veteran's period of active duty, reflects the Veteran's complaints of some pain in the left heel.  Examination revealed a tender mass in the left Achilles tendon, but it did not appear to be something that was radiopaque.  No x-ray studies were obtained.  The Veteran was noted to be able to walk on his toes and heels.  He described the area as becoming more painful when running.

A September 2002 treatment record shows that the Veteran complained of bilateral Achilles pain.  He stated that it was becoming progressively worse over the past four years since chemotherapy for his testicular cancer.  The examiner observed small nodules on the Veteran's Achilles bilaterally. 

A September 2002 VA examination reflects the Veteran's complaints of pain in his Achilles areas in both legs.  Physical examination revealed he had palpable rubbery nodules of the bilateral ankles that were tender with palpation.  An etiology opinion was not provided.

The Veteran testified during the October 2005 Board hearing that his bilateral Achilles nodules formed shortly after the chemotherapy he received for his testicular cancer.

The Veteran has not been provided a VA examination to determine whether his bilateral Achilles nodules are related to service or alternatively, secondary to chemotherapy treatment for his service-connected testicular cancer.  As such, remand is necessary for a VA examination that addresses these questions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's bilateral Achilles nodules.  

The claims file should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a) Is it at least as likely as not that the Veteran's bilateral Achilles nodules had their onset in service or are otherwise related to active duty?

b) Is it at least likely as not (a greater than 50% probability) that the Veteran's bilateral Achilles nodules were caused or aggravated by the Veteran's service-connected testicular cancer, to include chemotherapy to treat the cancer? 

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the Veteran's bilateral Achilles nodules prior to aggravation by the service-connected testicular cancer, to include the chemotherapy used to treat the cancer.

In providing the requested opinions, the examiner must address the March 2001 examination (conducted during the Veteran's active duty service) revealing a tender mass in the left Achilles tendon and the September 2002 treatment record noting the Veteran's complaint of bilateral Achilles pain that became progressively worse over the past four years since chemotherapy for his testicular cancer.  

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided.  A complete rationale for the opinion is requested.

2. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  The American Legion

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

